               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                          CR-16-36-GF-BMM

                 Plaintiff,

       vs.
                                                          ORDER
KARINA VICTORIA RUIZ-
ROSALES,

                 Defendant.



      Defendant Karina Victoria Ruiz-Rosales appeared before United States

Magistrate Judge John Johnston on January 29, 2019, and entered a plea of guilty

one count of Possession with Intent to Distribute Methamphetamine in violation of

18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1), as charged in Count II of the Superseding

Indictment. In exchange, the United States agreed to dismiss Count I of the

Superseding Indictment. Judge Johnston entered Findings and Recommendations

on January 30, 2019. (Doc. 61). Judge Johnston determined: (1) that Ruiz-Rosales

was fully competent and capable of entering an informed and voluntary plea; (2)

that Ruiz-Rosales was aware of the nature of the charge against her and the

consequences of pleading guilty to the charge; (3) that Ruiz-Rosales understood
her constitutional rights, and the extent to which she was waving those rights by

pleading guilty; and (4) that Ruiz-Rosales’s plea of guilty was a knowing and

voluntary plea supported by an independent basis in fact establishing each of the

essential elements of the offense charged in the Indictment. (Doc. 61 at 1-2).

Judge Johnston recommended that this Court accept Ruiz-Rosales’s plea of guilty

to Possession with Intent to Distribute Methamphetamine as charged in Count II of

the Superseding Indictment. Id. at 2. Neither party filed objections to Judge

Johnston’s Findings and Recommendations.

      The Court has reviewed Judge Johnston’s Findings and Recommendations

for clear error given that no objections were filed. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error in Judge Johnston’s Findings and Recommendations, and adopts

them in full.

      Accordingly, IT IS ORDERED:

      Ruiz-Rosales’s Motion to Change Plea (Doc. 55) is GRANTED.

      DATED this 20th day of February, 2019.
